Judgment unanimously affirmed. Memorandum: Despite the fact that the defendant was 17 years old and a “slow” learner, unable to read or -write, the record amply demonstrates that he was of sufficient intelligence and was possessed of enough experience to comprehend the meaning of the questions which the police asked him and to respond to them. Further, the police afforded this defendant’s parents and sister an opportunity to accompany defendant to Police Headquarters (see People v. Townsend, 33 IT Y 2d 37). Under all the circumstances, the statement which defendant gave to the police was voluntary and based upon a knowing and intelligent waiver of his rights (People v. Stephen J. B,, 23 IT Y 2d 611; People v. Hocking, 15 IT Y 2d 973). (Appeal from judgment of Monroe County Court convicting defendant of sodomy, first degree.) Present — Witmer, J. P., Moule, Cardamone, Simons and Del Vecchio, JJ.